Citation Nr: 1424438	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  13-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 2001.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an April 2012 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah

In April 2014 the Veteran, through his representative, indicated that he no longer desired a Board hearing on this matter.

The reopened claim of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2007 decision denied entitlement to service connection for psychiatric disability.

2.  Evidence received subsequent to the February 2007 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 2007 RO decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the February 2007 RO decision is new and material, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim, any deficiency as to VA's duties to notify and assist, as to that aspect of this claim, is rendered moot.

A February 2007 RO decision denied service connection for a psychiatric disability.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

At a June 2012 RO informal conference the Veteran asserted that his psychiatric disability is related to his service-connected disability.  Specifically, he asserted that his depression was due to back pain resulting from his service-connected lumbar spine disability.  He made similar assertions at his February 2013 VA examination.  This assertion concerning service connection for psychiatric disability on a secondary basis was not claimed by the Veteran at the time of the February 2007 RO decision and was not adjudicated on that basis.

The Board finds that the Veteran's assertion that his service-connected disabilities cause him to have pain resulting in depression pertains to an unestablished fact necessary to substantiate the claim (a link to service-connected disability), and it, together with the medical records that document current psychiatric disability, raises a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received to reopen the claim.


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and, the claim is reopened.


REMAND

While new and material evidence has been received to reopen the claim, whether the Veteran has psychiatric disability that is related to service or service-connected disability is a medical question and requires medical expertise. See Colvin v. Derwinksi, 1 Vet. App. 171, 175 (1991) (the Board may not substitute its own opinion for that of a medical expert).

While the Veteran underwent a VA psychiatric examination in February 2013 (with a May 2013 addendum) that was to address the medical matters raised by this appeal, the Board agrees with written argument received in December 2013 (VA Form 646, Statement of Accredited Representative in Appealed Case) essentially indicating that the February 2013 VA and May 2013 addendum opinions provided were either confusing or inadequate.  As such, the Board finds that the Veteran should be afforded a VA examination (by an examiner who has not previously examined the Veteran) to address the medical matters presented by this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since September 18, 2013 and associate them with the record.

2.  The Veteran should be scheduled for an appropriate VA examination regarding his psychiatric disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran, interview, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any current psychiatric disability other than PTSD that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to one of his service-connected disabilities, to include his lumbar spine disorder, or (d) was aggravated (made worse) by any or all of his service-connected disabilities, to include his lumbar spine disorder.

Rationale for all requested opinions must  be provided.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative, if any, should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


